Dismissed and Memorandum Opinion filed January 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00877-CV
____________
 
SHIRLEY JEAN ESSMAN, TRUSTEE OF THE TESTAMENTARY TRUST
ESTABLISHED UNDER THE WILL OF LEE C. ESSMAN, Appellant
 
V.
 
ROBERT SMITH and wife, INGRID SMITH, Appellees
 

On Appeal from the 506th District Court
Grimes County, Texas
Trial Court Cause No. 31007

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a summary judgment signed May 20, 2009. On January 5, 2010,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.